 

Case 7:19-cr-01652 Document 88° Filed on 10/10/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS .

McALLEN DIVISION
UNITED STATES OF AMERICA §
v. ; Criminal No. M-19-1652-81-02
ODILON OYERVIDES, JR. :

| NOTICE OF PLEA AGREEMENT |
COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement:
1. Defendant agrees to plead guilty to Count One of the Indictment.
2. The Government will recommend: |

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3E1.1(a)
if the defendant clearly demonstrates acceptance of responsibility; and

b. that the original indictment and the remaining counts of the superseding
indictment, be dismissed at the time of sentencing.

If the Defendant is not a citizen of the United States of America, a plea of guilty may result

in removal from the United States, denial of citizenship and denial of admission to the United —

States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization. |

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in

writing and signed by all parties or on the record in Court. No other promises or inducements

have been or will be made to the Defendant in connection with this case, nor have any promises

or threats been made in connection with this plea.
Case 7:19-cr-01652 Document 88 Filed on 10/10/19 in TXSD Page 2 of 2

ACKNOWLEDGMENTS:

I have read this agreement and carefully reviewed every part of it with my attorney. IfI .

have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: ZL b [ /o / 20) 4 Defendant

 

 

lam the Defendant's counsel. I have carefully reviewed every part of this agreement with

the Defendant. I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English

. language.

Date: LO | [0 / O /7 ack, Ve

Coun#l for Defense

 

For the United States of America:

RYAN K. PATRICK
United States Attorney

We

~ Robert L. Guerra, Jr.
Assistant United States Attorney

APPROVED BY:

LD Cote ae

James H. Sturgis
Assistant United States Attorney in Charge

 
